DETAILED ACTION
This office action is in response to the application filed on 25 January 2021.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-20 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for domestic priority based on the filing of provisional application 62/965,112 under 35 U.S.C. 119(e) on 23 January 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 May 2021 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Claim Objections
	Claims 14 and 15 are objected to because of the following informalities: Claims 14 and 15 recite, “The data visualization method of claim 3” and should recite, “The data visualization method of claim 13 [[3]]”.
	Claim 19 is objected to because of the following informality: Claim 19 recites, “The data visualization system of method 18” and should recite” The data visualization of claim 18”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8, 11-12 and 18 are rejected under U.S.C. 103 as being unpatentable over Korkin et al (US 2019/0221039 A1; Korkin), in view of Lima et al (‘Graph-based Relational Data Visualization’; Lima).
RE Claim 1, Korkin discloses a data visualization system (Korkin: fig. 3, illustrating ‘mixed reality device’ 10 coupled with ‘database’ 104) comprising: at least one processor and a memory, the memory containing a data visualization application (Korkin: [0027, 0031], “the mixed reality device 10 is configured as a computerized device having a controller 30, such as a memory ... The controller 30 of the mixed reality device 10 can store an application for visualizing network data as a 3D hierarchical data structure in a mixed reality environment”), where the data visualization application directs the at least one processor to:
obtain a graph comprising a plurality of nodes and a plurality of edges (Korkin: [0011], “The controller configured to receive topology data associated with a network and three-dimensional (3D) embedded network data associated with the network ... The controller is also configured to display a level of the hierarchical data structure as a virtual object in a 3D space on the mixed reality display, the level of the hierarchical data structure identifying a subset of nodes and a subset of edges of the hierarchical data structure”);
identify a plurality of communities in the graph, where each community comprises nodes from the plurality of nodes (Korkin: [0042], disclosing use of clustering to determine groups of nodes, where groups of nodes (e.g., within-group nodes) are similar in some way (note, a cluster comprised of within-group nodes is interpreted as a community));
generate a community graph structure based on the identified communities (Korkin: fig. 4, illustrating ‘network elements’ 126 organized into a hierarchical structure comprised of ‘edges’ 128 representing relationships among the network elements/nodes; [0042], “the network hierarchy manager 124 is configured to apply a clustering function 125 to the topology data 100, the 3D embedded network data 102, and the secondary information 120 to define the hierarchy structure”, [0043], application of clustering to group elements/nodes into clusters 130-1, 130-2, …, etc.); and
where the community graph comprises a plurality of supernodes and a plurality of superedges; where each supernode in the plurality of supernodes represents nodes in the plurality of nodes being part of the same community; and where each superedge in the plurality of superedges connects two supernodes, and represents edges in the plurality of edges connecting nodes represented by the two supernodes (Korkin: fig. 4, figs. 9A and 9B; [0043-0044], disclosing node 17-1 as a first supernode, node 17-2 as a second supernode, …, and node 17-4 as a fourth supernode with edges 19-1, 19-2, and 19-3 as superedges).
spatialize the community graph structure; unpack the spatialized community graph structure into an unpacked graph structure comprising the plurality of nodes and the plurality of edges; spatialize the unpacked graph structure; and provide the spatialized unpacked graph structure (Korkin: fig. 7, illustrating the display of a hierarchical data structure in a 3D space; [0010], “The method includes receiving, by the mixed reality device, topology data associated with a network and three-dimensional (3D) embedded network data associated with the network. The method includes constructing, by the mixed reality device, a hierarchical data structure from the topology data and the 3D embedded network data”, [0035-0036], outlining a procedure for mapping nodes associated with 3d embedded network data to spatial coordinates in a 3D space).
Still, even though Korkin already teaches,
Lima (in the field of graph-based data visualization) also discloses generate a community graph structure based on identified communities (Lima: fig. 3, illustrating a ‘hierarchical ‘SuperGraph’ visualization comprising a plurality of community graph structures), where the community graph comprises a plurality of supernodes and a plurality of superedges; where each supernode in the plurality of supernodes represents nodes in the plurality of nodes being part of the same community; and where each superedge in the plurality of superedges connects two supernodes, and represents edges in the plurality of edges connecting nodes represented by the two supernodes (Lima: fig. 3(b), for instance, illustrating a community graph comprising supernodes ‘person’, ‘publication’, and superedges ‘5’ and ‘8’), and
although Korkin does not appear to expressly teach,
Lima implicitly discloses unpack a spatialized community graph structure into an unpacked graph structure comprising a plurality of nodes and a plurality of edges, where each node in the plurality of nodes is located at approximately the position of the supernode that represented it; spatialize the unpacked graph structure; and provide the spatialized unpacked graph structure (Lima: figs. 6(b) and 7, illustrating visualizations of unpacked graph structures comprising a plurality of edges and nodes, where nodes are located at approximately the position of supernodes representing them; section III D. ‘hierarchical graph visualization’ and section IV B. ‘visual analysis’, pp. 214-216, disclosing features of Lima’s generated ‘SuperGraph’ visualization for display in an interactive visual environment). 

RE Claim 2, Korkin/Lima teaches the data visualization system of claim 1, and Korkin also discloses a display (Korkin: figs. 2-3, ‘mixed reality display’ 16); and wherein the data visualization application further directs the at least one processor to provide the spatialized unpacked graph structure via the display (Korkin: fig. 7, illustrating the display of a layer of hierarchical data on a mixed reality device; [0060-0061], providing a discussion where network data is displayed as a hierarchical structure in a 3D space).
RE Claim 8, Korkin/Lima teaches the data visualization system of claim 1, and in addition Lima also discloses obtain a tabular data structure having a plurality of rows and a plurality of columns; and convert the tabular data structure into a graph structure (Lima: figs. 2-3, illustrating transformation from a database schema to a graph structure comprising nodes and SuperNodes; abstract, “we introduce a twofold methodology; we use a hierarchical graph representation to efficiently model the database relationships and, on top of it, we designed a visualization technique for rapidly relational exploration”, section I ‘introduction’, p. 210, “A straightforward approach to investigate structured data is to use graph representations with node-link visualizations, according to which nodes and edges correspond, respectively, to entities and relationships of the Entity-Relationship (ER) database model”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Lima’s method of obtaining and converting a tabular data structure into a graph structure with Korkin/Lima’s data visualization system in order to present to users a multi-level visualization of entities and relationships within a database over which interactive querying and aggregation can take place, therein helping users discover interesting, informative relationships not easily “seen” within databases in a tabular form.
RE Claim 11, Korkin discloses a data visualization method (Korkin: [0010], “In one arrangement, embodiments of the innovation relate to, in a mixed reality device, a method for displaying a network structure”) comprising: obtaining a graph comprising a plurality of nodes and a plurality of edges (Korkin: [0011], “The controller configured to receive topology data associated with a network and three-dimensional (3D) embedded network data associated with the network ... The controller is also configured to display a level of the hierarchical data structure as a virtual object in a 3D space on the mixed reality display, the level of the hierarchical data structure identifying a subset of nodes and a subset of edges of the hierarchical data structure”).
	Further, the remaining limitations recited in claim 11 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 12, Korkin/Lima teaches the data visualization method of claim 11.
Additionally, the remaining limitations recited in claim 12 are substantially similar in scope with corresponding limitations recited in claim 2 and are, therefore, rejected under the same rationale.
RE Claim 18, Korkin/Lima teaches the data visualization method of claim 11.
In addition, the remaining limitations recited in claim 18 are substantially similar in scope with corresponding limitations recited in claim 8 and are, therefore, rejected under the same rationale.

	Claims 3, 5, 13 and 15 are rejected under U.S.C. 103 as being unpatentable over Korkin, in view of Lima, and Liu et al (‘Learning Markov Clustering Networks for Scene Text Detection’; Liu), and further in view of Han et al (US 2017/0242957 A1; Han).
RE Claim 3, Korkin/Lima discloses the data visualization system of claim 1, and Lima further teaches generate a plurality of community labels, where each node in the plurality of nodes is assigned a label from the plurality of community labels (Lima: fig. 3, caption, ‘hierarchical SuperGraph visualization’, comprising community labels ‘person’, ‘publication’, ‘age<50’, year>’06, etc.; section III B. ‘relational-based hierarchical partitioning’, p. 212-213, “Following the SuperGraph representation, the first level of the hierarchy will have one partition (or SuperNode) for each corresponding entity – Person and Publication, in this case … In this first level, the edges between Person and Publication defines a SuperEdge”); and refine the assignment of community labels (Lima: section III B. ‘relational-based hierarchical 
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Lima’s generation of community labels, where each node in a plurality of nodes is assigned a label from a community of labels with Korkin/Lima’s data visualization system in order to give meaning to the determined communities.
	However, although Korkin/Lima does not expressly disclose,
	Liu (in the field of learning Markov Clustering Networks) teaches a plurality of community labels via application of Markov Clustering (Liu: fig. 1(c), caption, ‘extracted clusters from stochastic flow graph presented in (b) (e.g., ‘cluster 1, ‘cluster 2’, … etc. represent a basic form of ‘community labels’)).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Liu’s plurality of community labels via Markov Clustering with Korkin/Lima’s data visualization system comprising a method of generating community labels, where each node in a plurality of nodes is assigned a label from a plurality of community labels, so the combined Korkin/Lima/Liu system generates a plurality of community labels via application of Markov Clustering, where each node in the plurality of nodes is assigned a label from the plurality of community labels. Further, the motivation for combining Liu’s plurality of community labels via Markov Clustering with Korkin/Lima’s data visualization system would have been to apply a robust, fast method to quickly generate coarse groupings of an input dataset.
Still, even though Korkin/Lima/Liu does not expressly disclose,
Han (in the field of discovering population structure) teaches refine an assignment of community labels via Louvain Modularity (Han: [0062], disclosing application of Louvain method (based on a measure of modularity – see equation (1)) to determine sub-communities within a community (e.g., in other words, Han discloses refining an assignment of labeled communities by using Louvain Modularity to identify sub-communities/clusters within each community)).

RE Claim 5, Korkin/Lima/Liu/Han discloses the data visualization system of claim 3, and Liu in addition teaches the Markov Clustering is applied for between 3 and 15 iterations (Liu: table 3, summarizing detection performance and runtime for a plurality of iterations of Liu’s Markov Clustering Network (MCN) algorithm; section 5.5. ‘speed’, p. 8, “We profile the computation time on Table 3, as well as according precision, recall and F-score of bounding prediction with different N … As shown in Table 3, MCN reaches its best performance with N = 5 and it takes only 0.86 ms to compute the clusters” (note, Liu’s best performance N = 5 iterations is between 3 and 15 iterations)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Liu’s method of applying their MCN algorithm between 3 and 5 iterations in a clustering application with Korkin/Lima/Liu/Han’s data visualization system in order to speed up the clustering of a dataset over existing methods (Liu, section 5.5. ‘speed’).
RE Claim 13, Korkin/Lima discloses the data visualization method of claim 11.
	In addition, the remaining limitations recited in claim 13 are substantially similar in scope with corresponding limitations recited in claim 3 and are, therefore, rejected under the same rationale.
RE Claim 15, Korkin/Lima/Liu/Han discloses the data visualization method of claim 3.
	Further, the remaining limitations recited in claim 15 are substantially similar in scope with corresponding limitations recited in claim 5 and are, therefore, rejected under the same rationale.

Claims 4 and 14 are rejected under U.S.C. 103 as being unpatentable over Korkin, in view of Lima, Liu, and Han, and further in view of Mars et al (US 2019/0272479 A1; Mars).
RE Claim 4, Korkin/Lima/Liu/Han teaches the data visualization system of claim 3, and in addition Liu also discloses the at least one processor comprises at least one graphics processing unit (GPU) having a GPU memory (Liu: section 5.5 ‘speed’, p. 8, “The Markov Clustering algorithm is implemented based on CUDA 8.0 with cuDNN 5 library [18]”), while even though Korkin/Lima/Liu/Han fails to expressly teach,
Mars (in the field of machine learning models) discloses pruning data samples according to a quality measure in order to improve the quality of training data used for learning parameters of a model (Mars: [0064-0068], disclosing a procedure for pruning training data used in machine learning of model parameters).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Mars’ pruning of data samples to improve the learning of model parameters representing a dataset with Korkin/Lima/Liu/Han’s data visualization system comprising community labels (e.g., node labels) obtained via Markov Clustering so the combined Korkin, modified by Lima/Liu/Han/Mars, data visualization system, comprising a GPU with memory, prunes nodes from a training dataset.
Yet, even though Korkin/Lima/Liu/Han/Mars does not expressly teach,
a person having ordinary skill in the art (a PHOSITA) may use their knowledge of data-dependent iterative algorithms, clustering methods, and trial and error to find a pruning threshold for Markov Clustering equal to the lesser of the number of nodes in the plurality of nodes and a size of the GPU memory x 106/50 x the number of nodes in the plurality of nodes in order to optimize (with respect to computing resources) the learning of communities/clusters within the dataset.
RE Claim 14, Korkin/Lima/Liu/Han teaches the data visualization method of claim 3.
	Additionally, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 4 and are, therefore, rejected under the same rationale.

	Claims 6-7 and 16-17 are rejected under U.S.C. 103 as being unpatentable over Korkin, in view of Lima, and further in view of Minaei-Bidgoli et al (‘A Comparison of Resampling Methods for Clustering Ensembles’, MLMTA’04, 2004; Minaei-Bidgoli).
RE Claim 6, Korkin/Lima teaches the data visualization system of claim 1, and Korkin implicitly discloses approximate a centrality metric for each given community node in the spatialized unpacked graph structure; and (note, this limitation is out of order) approximate at least one centrality metric for each node in the plurality of nodes based on the computed graph distances (Korkin: [0042], disclosing the use of centroid-based k-means clustering to group nodes into communities).
However, although Korkin/Lima does not appear to expressly teach,
Minaei-Bidgoli (in the field of clustering ensembles) discloses randomly sample a portion of the plurality of nodes without replacement; compute graph distance from each sampled node to each given community node in the spatialized unpacked graph structure; randomly resample the remaining portion of the plurality of nodes without replacement and computing graph distance (Minaei-Bidgoli: fig. 2, ‘for j=1 to B, draw a random pseudosample Xj, cluster the sample Xj: P(i) ← k-means({Xj}), update similarity values (co-association matrix) for all patterns in Xj, end’ (please note, looping from j=1 to B in Mineai-Bidgoli’s clustering ensemble algorithm comprises the steps of randomly sampling without replacement, compute graph distances, and randomly resample remaining portion of nodes without replacement, etc.); section 2. ‘clustering ensemble algorithm’, “In the case of the subsampling algorithm (without replacement), the right choice of sample size S is closely related to the value of k and the value of B and proper setting of S is required to reach convergence to the true structure of the data set”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Minaei-Bidgoli’s method of clustering a dataset with Korkin/Lima’s data visualization system, with the expected benefit of reducing computational costs of generating a community graph comprising a plurality of nodes and edges (Minaei-Bidgoli, abstract).
Yet, even though Korkin/Lima/Minaei-Bidgoli fails to expressly teach,
a PHOSITA may use her knowledge of data-dependent iterative algorithms, clustering methods, and trial and error to randomly resample the remaining portion of the plurality of nodes without replacement and compute graph distance until a minimum sampling threshold is met and a processing time threshold is met in order to optimize (with respect to sample size and computing resources) the learning of communities/clusters within the dataset.
RE Claim 7, Korkin/Lima/Minaei-Bidgoli discloses the data visualization system of claim 6, and even though Korkin/Lima/Minaei-Bidgoli does not expressly teach,
a PHOSITA may use her knowledge of data-dependent iterative algorithms, clustering methods, and trial and error to randomly resample the remaining portion of the plurality of nodes without replacement and compute graph distance until a minimum sampling threshold of 1024 nodes is met and a processing time threshold of 10 seconds is met in order to optimize (with respect to sample size and computing resources) the learning of communities within the dataset.
RE Claim 16, Korkin/Lima teaches the data visualization method of claim 11.
	In addition, the remaining limitations recited in claim 16 are substantially similar in scope with corresponding limitations recited in claim 6 and are, therefore, rejected under the same rationale.
RE Claim 17, Korkin/Lima/Minaei-Bidgoli discloses the data visualization method of claim 16.
	Further, the remaining limitations recited in claim 17 are substantially similar in scope with corresponding limitations recited in claim 7 and are, therefore, rejected under the same rationale.
Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim (claims 1 and 11, respectively), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims and limitations of the base claim.
In addition, the following is an examiner's statement of reasons for allowance:
As per claim 9, Korkin/Lima discloses the data visualization system of claim 8.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein to convert the tabular data structure into a graph structure, the data visualization application directs the at least one processor to: identify a node column from the plurality of columns; identify a plurality of associative columns from the plurality of columns; generate a set of nodes based on values in 
As per claim 19, Korkin/Lima discloses the data visualization system of method 18.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein converting the tabular data structure into a graph structure comprises: identifying a node column from the plurality of columns; identifying a plurality of associative columns from the plurality of columns; generating a set of nodes based on values in the node column, where each node in the set of nodes represents a value in the node column without duplication; constructing a reverse index of the tabular data structure, where: the reverse index comprises a set of key-value pairs; a key in a given key-value pair is a given value from the plurality of associative columns without duplication; and a value in the given key-value pair is a list of values from the node column that appear on the same row as the given value from the plurality of associative columns without duplication; constructing a set of edges based on the reverse index, where each edge in the set of edges is constructed by connecting every combination of node values in the value of each key-value pair; constructing an edgelist from the set of edges, where the edgelist comprises a list of every edge in the set of edges; replacing edges in the edgelist having identical endpoints with a single edge, where a weight of the replacement edge is equal to the sum of edge weights of the replaced edges; and constructing a graph structure using edges in the edgelist to connect nodes in the set of nodes”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611